

117 HR 591 IH: Defund EcoHealth Alliance Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 591IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Reschenthaler introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit Federal funding to EcoHealth Alliance, Inc., and for other purposes.1.Short titleThis Act may be cited as the Defund EcoHealth Alliance Act.2.Prohibition on Federal Funding to EcoHealth Alliance, Inc(a)In generalNo funds authorized or appropriated by Federal law may be made available for any purpose to EcoHealth Alliance, Inc.(b)GAO study and reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study, and submit to Congress a report, on the amount of Federal funds awarded to EcoHealth Alliance, Inc., during the 10-year period preceding such date of enactment were provided, whether purposely or inadvertently, to the People’s Republic of China, Chinese Communist Party, or the Wuhan Institute of Virology, or any agency or instrumentality thereof. 